DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed on April 10, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 17 and 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 6,515,237), in view of Kuwajima (US 2006/0145125). 
Regarding claim 1, Kikuchi, figure 6, discloses a printed circuit board comprising: a first insulating layer (3) comprising a through hole (hole with plating, see figure); and a via (1) disposed to fill the through hole and to be extended to at least one surface of the first insulating layer (see figure), the via comprising:  a plating layer comprising an inner wall part disposed on an inner wall of the through hole (see figure) a land part (part connected to inner wall surface, see figure) extended from the inner wall part and disposed on the at least one surface of the first insulating layer (see figure); and a metal paste layer comprising metal particles, and filled in the rest of the through hole and disposed on the plating layer (see figure), and an upper surface of the land part (see explanation below with respect to Kuwajima) ; and a metal layer disposed on the upper surface of the metal paste layer. 
Kikuchi does not discloses a metal paste layer an upper surface of the land part.
Kuwajima, figure 1, discloses a structure with a via hole with a land part, including a paste in the hole, as well, on land part (abstract, and paragraph 0014).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of the Kikuchi with a metal paste layer on an upper surface of the land part, as taught by Kuwajima, in order to have excellent electroconductivity reliability and migration resistance.
 
Regarding claim 3, the modified board of Kikuchi further discloses wherein the metal paste layer disposed on the first insulating layer comprises a flat surface and the metal layer disposed thereon (obvious as explained and applied to claim 1 above). 

Regarding claim 4, the modified board of Kikuchi further discloses wherein a land of the via comprises the plating layer, the metal paste layer and the metal layer sequentially laminated (obvious as explained and applied to claim 1 and 3 above). 

Regarding claim 5, the modified board of Kikuchi further discloses a first circuit pattern disposed on the first insulating layer, wherein the first circuit pattern comprises the plating layer, the metal paste layer, and the metal layer sequentially laminated (obvious as explained and applied to claim 1 and 3 above).

Regarding claim 6, the modified board of Kikuchi further discloses wherein the land part in the plating layer is extended to one surface of the first insulating layer and the via further comprises a land plating layer disposed on the other surface of the first insulating layer to cover the metal paste layer (obvious as explained and  applied to claim 3 above).

Regarding claim 7, the modified board of Kikuchi further discloses wherein the metal paste layer protrudes on the land part on the one surface of the first insulating layer and is embedded by the land plating layer on the other surface of the first insulating layer (obvious as explained and applied to claims 1 and 3, above).

Regarding claim 17, the modified board of Kikuchi further discloses wherein the land part comprises a first land part extending in a first direction on the at least one surface of the first insulating layer and a second land part extending in a second direction, different from the first direction, on the at least one surface of the first insulating layer (see figure, first land part extend in a direction above the insulating layer, and the other land part extend in the opposite direction, below the insulating layer.  

Regarding claim 18, the modified board of Kikuchi further discloses wherein the metal layer extends over the first land part and the second land part (see figure).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified board of Kikuchi, as applied to claim 1 above, and further in view of Uchibori (US 2011/0094780), and Mok (US 2004/0248410).
Regarding claim 8, the modified board of Kikuchi does not disclose a second insulating layer disposed on the first insulating layer and embedding the via; and a second circuit pattern disposed on the second insulating layer.
Uchibori, figure 1, discloses a substrate (10) with a hole (4), a via formed of a plating layer in the hole (paragraph 0082), including a conductive paste (0081, 0083) in the hole, and a metal layer on the upper surface, capping the via. Uchibori further discloses an insulating layer (20), and conductive pattern (60) above the insulating layer.

Mok, figure 5o, discloses a substrate (503) with a hole (504, figure 5b), and via formed of a plating layer (505, paragraph 0088) in the hole, including a conductive paste (506, paragraph 0089). Mok further discloses an insulating layer (508) including conductive pattern (509, 511).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Kikuchi with a second insulating layer disposed on the first insulating layer and embedding the via; and a second circuit pattern disposed on the second insulating layer, as taught by Uchibori, and Mok,  order to have necessary insulation, as well as, to increase the wiring density.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi, as applied to claim 1 above, and further in view of Mobley (WIPO publication WO2018/095177A, PCT / US 2017/062240, US2019/0322572, relied upon for the detail),  Kajihara (US 2014/0338965), and Kajihara Kazuki (US 2015/0034378, hereafter Kazuki).
Regarding claim 2, the modified board Kikuchi further discloses wherein the plating layer is extended to both surfaces of the first insulating layer, but does not disclose a middle part extended from the inner wall part to block the through hole to divide the inner space of the through hole.
Mobley, figure 2, discloses a through via structure with a plating layer extended to both the surfaces of the insulating layer with a middle part (130b) extended from the inner wall part to block the through hole dividing the inner space of the through hole.
Kajihara, figure 2, discloses a printed circuit board with an insulating layer (1), and a via fill through the hole extended to one the surfaces of the insulating layer, including a plating layer in an inner wall of the through hole and a land part extended from the inner wall part. Kajihara further discloses a middle part of the plating layer extended from the inner wall part to block the through hole, dividing the inner space of the through hole. This will help in better filling the via holes in the subsequent process step.
Kazuki, figure 2, discloses a printed circuit board with an insulating layer (1), and a via fill through the hole extended to one the surfaces of the insulating layer, including a plating layer (9) in an inner wall of the through hole and a land part extended from the inner wall part. Kazuki further discloses a middle part of the plating layer extended from the inner wall part to block the through hole, dividing the inner space of the through hole. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Kikuchi with middle part extended from the inner wall part to block the through hole to divide the inner space of the through hole, as taught by Mobley,  Kajihara, and Kazuki, in order to facilitate better filling of the via holes to have good conductivity.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mobley  (US 9,236,274), figure 2, discloses a through hole structure with plating on the inner wall surface (column 8, line 3-10), with metal layer (140) on the upper surface and the lower surface, including the through holes filled with different layers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847 
                                                                                                                                                                                            IBP / July 13, 2022